Cc

Os.

i

Be 3:19-cr-03062-BTM Document 63 Filed 09/03/20 PagelD.192 Page 1 of 4

 

0 MANDA AH Bw HH

NN NBN NW BR DD BD RD ORD ORD Oa ei a aa a a
oo ~s DB Uw BP WH HK DBD ODO we YD DH wm BR WwW Bw KB

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIF ORNIA - °.
UNITED STATES OF AMERICA, Case No. 19cr3062-BTM

Plaintiff, PRELIMINARY ORDER OF

vy. CRIMINAL FORFEITURE

JAIME ANTHONY TORRES,
Defendant.

 

 

WHEREAS, in the Plea Agreement in the above-captioned case, the parties
agreed to forfeiture to the United States of all property of Defendant
JAIME ANTHONY TORRES (“Defendant”), that constituted visual depictions as |
described in 18 U.S.C. § 2252, all property constituting proceeds of the offense, and
all property used or intended to be used to commit or to promote the commission of
the offense set forth in Count 2 of the Superseding Information which charged a
violation of 18 U.S.C. § 2252(a)(2), and forfeitable pursuant to 18 U.S.C. § 2253, as
charged in the Superseding Information; and

WHEREAS, on or about March 12, 2020, Defendant pled guilty before
Magistrate Judge William V. Gallo to Count 2 of the Superseding Information, which

plea included consent to the forfeiture of all property seized in connection with the

 

 

 

case, including forfeiture of all visual depictions as described in § 2252, ‘all‘property a

 
Be 3:19-cr-03062-BTM Document 63 Filed 09/03/20 PagelD.193 Page 2 of 4

 

Oo CO sD tre BP WH LP we

Meo NHN NB BR RD RD RD RR OO a i ea ea a i
oO sa A WA BF WY HY SP OS 6 wo HN Or OB OH OD He DD

 

constituting proceeds of the offense, and all property used or intended to be used to

commit or to promote the commission, including forfeiture of the following:

(1) computer images and printed images determined by law enforcement
to depict minors engaging in sexually explicit conduct and

(2) the items, equipment, computers, disks, and media seized by law
enforcement during the investigation of the offenses to which the
defendant has pled guilty, including:

One i-phone 7 plus (IMEI 3566969083219621); and

WHEREAS, on August 31, 2020 this Court accepted the guilty plea of
Defendant; and.

WHEREAS, by virtue of the facts set forth in the plea agreement and forfeiture
addendum, the United States has established the requisite nexus between the forfeited
properties and the offense and the Court hereby orders the forfeiture to the
United States of the described forfeited properties pursuant to Title 18, United States
Code, Section 2253; and

WHEREAS, by virtue of said guilty plea, the United States is now entitled to
possession of the above-referenced properties, pursuant to 18 U.S.C. § 2253, and
Rule 32.2(b) of the Federal Rules of Criminal Procedure; and

WHEREAS, pursuant to Rule 32.2(b), the United States having requested the
authority to take custody of the above-referenced properties which are hereby found
forfeitable by the Court; and

WHEREAS, the United States, having submitted the Order herein to the
Defendant through his attorney of record, to review, and no objections having been
received;

Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

I. Based upon the guilty plea of the Defendant, the United States is hereby
authorized to take custody and control of the following assets, and all right, title and

interest of Defendant JAIME ANTHONY TORRES in the following properties are

-2- 19cr3062

 

 

 
Cage 3:19-cr-03062-BTM Document 63 Filed 09/03/20 PagelD.194 Page 3 of 4

 

Oo CO SD DH tu BR WD BB Be

10
1]
12
13
14
[5
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

hereby forfeited to the United States for disposition in accordance with the law,

subject to the provisions of 21 U.S.C. § 853(n):

(1) computer images and printed images determined by law enforcement
to depict minors engaging in sexually explicit conduct and

(2) the items, equipment, computers, disks, and media seized by law
enforcement during the investigation of the offenses has pled guilty,
including:

One i-phone 7 plus (MEI 3566969083219621).

2. The aforementioned forfeited assets are to be held by the United States
Customs and Border Protection (“CBP”) in its secure custody and control.

3. Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
to begin proceedings consistent with any statutory requirements pertaining to
ancillary hearings and rights of third parties. The Court shall conduct ancillary
proceedings as the Court deems appropriate only upon the receipt of timely third
party petitions filed with the Court and served upon the United States. The Court
may determine any petition without the need for further hearings upon the receipt of
the. Government’s response to any petition. The Court may enter an amended order
without further notice to the parties.

4. Pursuant to the Attorney General’s authority under Section 853(n)(1) of
Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
the United States forthwith shall publish for thirty (30) consecutive days on the
Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
the United States’ intent to dispose of the properties in such manner as the Attorney
General may direct, and notice that any person, other than the Defendant, having or
claiming a legal interest in the above-listed forfeited properties must file a petition
with the Court within thirty (30) days of the final publication of notice or of receipt of
actual notice, whichever is earlier. .

Hf
-3- 19cr3062

 

 
Cage 3:19-cr-03062-BTM Document 63 Filed 09/03/20 PagelD.195 Page 4 of 4

 

Oo Oo sD A BF WH BY

NM NM NH YY HB BP BD RD ee ee ea ea a a ll
on AO NW SF WY NY SE OO Oo wm HK mA BRB Oe BP YH

 

 

5. This notice shall state that the petition shall be for a hearing to
adjudicate the validity of the petitioner's alleged interest in the property, shall be
signed by the petitioner under penalty of perjury, and shall set forth the nature and
extent of the petitioner's right, title or interest in the forfeited property and any
additional facts supporting the petitioner's claim and the relief sought.

. 6. The United States must also, to the extent practicable, provide direct
written notice to any person known to have alleged an interest in the properties that
are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
published notice as to those persons so notified.

7. Upon adjudication of all third-party interests, this Court will enter an
Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the
aforementioned assets, in which all interests will be addressed.

8. Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
as to the Defendant at the time of sentencing and is part of the sentence and included

in the judgment.

DATED: Bla \s090

Hon. B ed Moskowitz
United Statés District Court

      

 
 
  
 

  

-4- 19cr3062

 

 
